UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2012 RUTH’S HOSPITALITY GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51485 72-1060618 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1030 W. Canton Avenue, Ste. 100 Winter Park, FL 32789 (Address of principal executive offices, including Zip Code) (407) 333-7440 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosures. On January 12, 2012, Ruth’s Hospitality Group, Inc. (the "Company") made available presentation materials to be used by the Company at the 14th Annual ICR XChange Investor Conference at The Fontainebleau Miami Beach Hotel in Florida.A copy of the presentation materials is included as Exhibit 99.1. The information in this reporting, including the presentation materials, shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference into any disclosure document relating to the Company, except to the extent, if any, expressly set forth by specific reference in such filing. Forward-Looking Statements Forward-looking statements involve risks and uncertainties. Actual future performance, outcomes and results may differ materially from those expressed any forward-looking statements. Please refer to the documents filed by the Company with the SEC, specifically the most recent reports on Forms 10-K and 10-Q, which identify important risk factors which could cause actual results to differ from those contained in the forward-looking statements. Item 9.01Exhibits. Exhibits January 12, 2012 Presentation Materials at the 14th Annual ICR XChange Investor Conference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUTH’S HOSPITALITY GROUP, INC. /s/ John F. McDonald, III Date: January 12, 2012 Name: John F. McDonald, III Title: Vice President - Legal Chief Compliance Officer
